994 A.2d 1083 (2010)
Nancy A. WHITE, on Behalf of Herself and All Others Similarly Situated, Respondent
v.
CONESTOGA TITLE INSURANCE COMPANY, Petitioner.
No. 761 EAL 2009.
Supreme Court of Pennsylvania.
May 19, 2010.

ORDER
PER CURIAM.
AND NOW, this 19th day of May 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
In reversing the Common Pleas Court's dismissal of this action for lack of jurisdiction by reason of the administrative remedy provided by the TICA at 40 P.S. § 910-44(b), did the Superior Court err by holding that the statutory and decisional rule that adequate administrative remedies are exclusive does not apply to consumer class actions?